 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     SEQUOIA FORESTKEEPER, et al.,                       Case No. 1:18-cv-00331-LJO-SAB
10
                    Plaintiffs,                          ORDER RE STIPULATION OF DISMISSAL
11                                                       AND DIRECTING CLERK OF COURT TO
             v.                                          CLOSE CASE
12
     ANN CARLSON, et al.,                                (ECF No. 32)
13
                    Defendants.
14

15

16          On October 18, 2019, the parties filed a stipulation dismissing this action with prejudice.

17 (ECF No. 32.) In light of the stipulation of the parties, this action has been terminated, Fed. R.

18 Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

19 been dismissed with prejudice and without an award of costs or attorney’s fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      October 21, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
